PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/357,525
Filing Date: 19 Mar 2019
Appellant(s): Gester et al.



__________________
Kevin Johnson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 have been rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (2015/0197021), hereinafter Hodgson, in view of Werkman et al. (2006/0138121), hereinafter Werkman.
Regarding claim 1, Hodgson teaches a shaving razor system comprising:
25°C to an elevated temperature in air of 43°C in less than 5 seconds; 
b. a power source positioned within the handle, the power source is in electrical communication with the heat delivering element, the power source having a power from 4 Watts to 8 Watts;
c. a removable shaving razor cartridge 12 mounted to the proximal end of the handle, the removable shaving razor cartridge having a housing with a guard, a cap and at least one blade mounted to the housing between the guard and the cap.
See Figs. 1-3.
Hodgson teaches the invention substantially as claimed except for the heat delivery element being able to increase the temperature of the skin contacting surface 
To find a comfortable range of temperatures from 25°C-43°C for shaving are within the knowledge of one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
To find a proper arrangement or composition of common resistive elements such as nickel chromium, gold, steel or sol-gel solution (as taught by Werkman, see para. [001-002]) to make the heat delivery element to increase the temperature of the skin contacting surface from an initial temperature in air of 25°C to an elevated temperature in air of 43°C in less than 5 seconds are within the knowledge of one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
To find a desire power source of 4-8 watts to run the shaving system is within the knowledge of one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
Regarding claim 2, to find a proper arrangement or composition of common resistive elements such as nickel chromium, gold, steel or sol-gel solution to make the heat delivery element to increase the temperature of the skin contacting surface 
Regarding claim 3, thermal mass of gold is 0.129 J/°C which is within the claimed range. Furthermore, to select a material having thermal mass of 0.08-0.50 J/°C would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Hodgson teaches the invention substantially as claimed except for the heat delivery element having a mean conductivity from 0.10-0.6 W/cm-°C. To select a material having conductivity from 0.10-0.6 W/cm-°C would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 5 and 6, to select the heat delivery element having a nominal heat up rate of greater 12°C/second or 30°C/second would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 8, to select the heat delivery element having a heat conducting distance from 0.02-0.2 cm would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Hodgson teaches a pivoting cartridge.
Regarding claim 10, Hodgson teaches the guard 20 made from an elastomeric material.
Regarding claim 11, Hodgson teaches the cartridge having a recess for receiving the heat delivery element.  See Fig. 3.
Regarding claim 12, the heat delivery element 16 extending parallel to the blades is best seen in Fig. 1.
(3) Response to Argument
Argument 1: Appellant argues that claim 1 sets forth a complete heat delivering element which is mounted to the handle. Appellant argues that element 58 cannot be both the insulating member and the portion of the handle to which it is mounted.  These arguments are not persuasive.
complete heat delivering element since the insulating member 226 is missing from the claim language.  There are two insulating members (226 and 236).  However, claim 1 describes only the insulating member 236 (“the first surface 238 of the insulating member 236 is joined to the second surface 230 of the resistive member 224”). The expression “the first surface 228 of the resistive member 224 is joined to the lower surface of the skin contacting member” is broad enough to encompass the first surface 228 of the resistive member joined directly with the skin contact member, which is well known in the art. The interpretation of claim 1 is as follows:  
“the heat delivering element comprises a skin contacting member 225 having a skin contacting surface 106 and an opposed lower surface 220, a heat generator 222 positioned below the lower surface of the skin contacting member, the heat generator comprises a resistive member 224 having a first surface 228 and an opposed second surface 230 and an insulating member 236 having a first surface 238 and an opposed second surface 240, the first surface 228 of the resistive member is joined (interpreted as “joined directly”) to the lower surface of the skin contacting member and the first surface 238 of the insulating member 236 is joined to the second surface 230 of the resistive member 224”
Hodgson teaches: 
“the heat delivering element comprises a skin contacting member (30; Fig. 1) having a skin contacting surface and an opposed lower surface, a heat generator positioned below the lower surface of the skin contacting member, the heat joined (interpreted as “joined directly”) to the lower surface of the skin contacting member and the first surface of the insulating member 58 is joined to the second surface of the resistive member 44.”
	Element 58 is a part of a housing 18 and the housing 18 is made of plastic material (para [0017] teaches element 18 and 22 made from the same material and the material is plastic.)  Plastic material is an insulating material.  Therefore, element 58 is considered an insulating layer.  
	As shown in Fig. 3, the resistive member 40 is positioned between the skin contact member 30 and the insulating member 58.  Therefore, Hodgson reads on the limitation of the heat delivering element.

    PNG
    media_image2.png
    1253
    1102
    media_image2.png
    Greyscale

Regarding Appellant’s argument that element 58 cannot be both the insulating member and the portion of the handle to which it is mounted, element 58 is on a cartridge 12 and the cartridge 12 is removably mounted on a handle 14.  See Fig. 1 and para. [0013]. Therefore, element 58 and the handle 14 are two separate elements and not both the insulating member and the handle as argued by the Appellant. Furthermore, the claimed heat delivering element 16 is not directly mounted on the handle. It is mounted proximal to the handle through a cartridge 12 (Fig. 2) in the same manner as the heat delivering element in Hodgson. Therefore, Appellant’s argument is not persuasive.

    PNG
    media_image3.png
    1537
    884
    media_image3.png
    Greyscale

Argument 2: Appellant argues that the complete heat delivering element, with the insulating member on its bottom, provides a performance benefit which is to allow for a greater and higher range of heat to be generated by the heat delivering element. Therefore, placing the heating element directly on the cartridge as set forth in Hodgson would limit the heating range and Werkman does not teach the complete elements of the heat delivering element.  These arguments are not persuasive.
The heat delivering element in claim 1 is not a complete heat delivering element since the insulating member 226 is missing from the claim language as discussed above.  Furthermore, there is nowhere in the disclosure teaching a performance benefit of the insulating member at the bottom of the heat delivering element.  The insulating member (236) at the bottom of the heat delivering element is an optional layer since page 7, line 19 describes the heat generator 222 “may” have a second insulating member 236 but not “must” have it. If the insulating member 236 is an optional layer, it would not dictate a greater and higher range of heat to be generated by the heat delivering element.  The element in the heat delivering element that will generate a greater and higher range of heat is the resistive member 224 (see page 8, lines 20-21). Therefore, the argument of the bottom insulating member 236 would generate a greater heating range is not persuasive.
Since the bottom insulating layer does not affect the generating of the heating range, to argue placing the heating element directly on the cartridge as set forth in Hodgson would limit a heating range is not persuasive.  Since element 58 is made from plastic material which insulates heat, Hodgson reads on the insulating member at the bottom of the heat delivering element.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHONG H NGUYEN/Examiner, Art Unit 3724                                                                                                                                                                                                        

Conferees:

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724    

                                                                                                                                                                                                    /SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.